—Order unanimously affirmed without costs. Memorandum: Family Court properly granted the petitions seeking termination of respondent’s parental rights. The court-appointed psychiatrist testified that respondent’s condition of bipolar disorder is regulated by medication and would not adversely impact the ability of respondent to care for her children. He further testified, however, that respondent has a “personality disorder not otherwise specified,” which would prevent her from properly caring for the children. The psychiatrist testified that respondent’s personality disorder is not amenable to treatment and is unlikely to improve, and he concluded that, if the children *1001were returned to respondent, they would be in danger of becoming neglected children (see, Social Services Law § 384-b [6] [a]; Matter of Jarred R., 236 AD2d 888, 889). In addition, petitioner presented evidence regarding the children’s psychological, emotional and behavioral problems. Thus, we conclude that petitioner “met its burden of demonstrating by clear and convincing evidence that respondent, by reason of mental illness, is presently and for the foreseeable future unable to provide proper and adequate care for her children” (Matter of Jarred R., supra, at 889). (Appeal from Order of Chautauqua County Family Court, Claire, J. — Terminate Parental Rights.) Present — Wisner, J. P., Hurlbutt, Scudder, Kehoe and Burns, JJ.